DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claims 1 and 11 have been amended.
Claims 5-10 and 15-20 were previously cancelled.
Claims 1-4 and 11-14 are pending and rejected.


Information Disclosure Statement
The information disclosure statement filed 2/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Response to Arguments

Applicant's arguments, filed 3/10/2021, with respect to the rejection of claims 1-4 and 11-14 under 35 USC 101, as being directed to a judicial exception, have been fully considered but are not persuasive, in view of the accompanying amendments and in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf).  The rejection under 35 USC 101 is explained in further detail below.  Examiner invites Applicant to schedule an interview to discuss the pending rejection.
Examiner appreciates Applicant’s inclusion of additional limitations, however, the Examiner asserts that even with the inclusion of additional features, the claims remain abstract and directed to a judicial exception. As written, the claims merely facilitates the evaluation of cosmetic products, which is considered to be an abstract idea as it relates to ‘certain methods of organizing human activity’.
	 Applicant argues that the present invention provides a technical solution to a technical problem, however Examiner disagrees. Although the claim may use technology (i.e. a computer) to perform steps related to solving a problem, the claim does not amount to a ‘technical improvement’ as the technology (i.e. a computer or other machinery) is merely used in its ordinary capacity for economic or other tasks (e.g., to store, receive and transmit data).  Although Applicant claims the invention allows for more privacy to the user, the data (an image rather than typed data) continues to be transferred in the same fashion.  Merely transferring one data set (image) in lieu of another (typed) does not itself impart any functional change to the data or computer itself, nor any improvement to another technology or technical field.
The additional elements are merely recited at a high level of generality and amount to little more than the mere instructions to implement an abstract idea on a computer or similar hardware. Further, these elements represent little more than a general link to a technological environment (i.e. a mere attempt to restrict use of the idea to a technical environment such as the Internet or computer networks – see Ultramercial, Inc. v. Hulu, LLC) as currently written. In each case, the courts have found such limitations insufficient to qualify as “significantly more” when recited in a claim with a judicial exception (see MPEP 2106.05(A)).

Additionally, where certain dependent claims rely upon similar additional elements as recited in claim 1 these do not result in significantly more than the abstract idea itself. The additional elements of the dependent claims are treated at least similarly as those discussed above with respect to claim 1. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B of the Mayo framework at least similar rationale as discussed above regarding claim 1.
In view of the above, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.  
For at least these reasons above, the rejections under 35 USC 101 have been maintained and are explained in further detail below.

Applicant’s arguments with respect to the rejection of claims 1-4 and 11-14 under 35 USC 102 have been fully considered and are persuasive, in view of the accompanying amendments. However, the claims remain rejected as ineligible for patenting under the current 35 USC 103 rejection, explained in detail below.
Applicant's amended claim 1 now requires “wherein the cloud server performs facial recognition on the digital image in the makeup session packet responsive to a request from a client device to retrieve the selection of cosmetic products”. This added language had not been previously recited and changes the scope of the claimed invention. Applicant's amendments have therefore necessitated any new grounds of rejection set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 11-14 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites: 
obtaining a request from a user to initiate a makeup evaluation session; 
initiating the makeup evaluation session without obtaining login credentials comprising typed input from the user; 
obtaining a digital image of a facial region of the user; 
generating a user interface displaying at least one cosmetic product; 
obtaining from the user a selection of cosmetic products among the one or more displayed cosmetic products; 
performing virtual application of the selected cosmetic products on the facial region of the user; 
storing the selection of cosmetic products; 
generating a makeup session packet comprising the digital image of the facial region of the user and stored selection of cosmetic products; 
transmitting the makeup session packet to a cloud server; and 
terminating the makeup evaluation session;
wherein the cloud server performs facial recognition on the digital image in the makeup session packet responsive to a request from a client device to retrieve the selection of cosmetic products.


This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional element(s): computing device and cloud server. The “computing device” and “cloud server” generally link the abstract idea to a particular technological environment (i.e. computers) (see MPEP 2106.05(h)); and the computing device is merely being used as a tool to perform the abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment using a generic computer component. Accordingly, claim 1 is ineligible.
Dependent claims 2-4 merely further limit the abstract idea and are thereby considered to be ineligible.
Claims 11-14 are parallel in nature to claims 1-4. Accordingly claims 11-14 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aarabi (U.S. Pre-Grant Publication No. 2015/0339757), in view of Sartori Odizzio et al. (U.S. Pre-Grant Publication No. 2018/0075523) (“Sartori Odizzio”).

Regarding claims 1 and 11, Aarabi teaches a method (and related system) implemented in a makeup evaluation computing device, comprising:
obtaining a request from a user to initiate a makeup evaluation session (Fig. 24, makeup button; para [0088], present invention may be utilized by a user to generate a recommendation for beauty and skin-care products); 
initiating the makeup evaluation session without obtaining login credentials comprising typed input from the user (Fig. 1A, 3, 24; para [0228]-[0230], system may be implemented on a kiosk…without the need for external communication); 
obtaining a digital image of a facial region of the user (Fig. 22; para [0140], user may provide one or more images or video to the system; Fig. 32; para [0185], receive on a computing device, one or more images showing a person); 
generating a user interface displaying at least one cosmetic product (para [0147], If multiple products/treatments are to be recommended to a user the products/treatments 
obtaining from the user a selection of cosmetic products among the one or more displayed cosmetic products (Fig. 25; para [0148], invention may offer selection options to a user); 
performing virtual application of the selected cosmetic products on the facial region of the user (para [0147],  present invention may be operable to product a post-application image that shows the effects of the application of multiple products/treatments to a person shown in an image; para [0135], generate a post-application image wherein the effects of application of the products and/or treatments); 
storing the selection of cosmetic products (Fig. 25; para [0148], invention may offer selection options to a user); 
generating a makeup session packet comprising the digital image of the facial region of the user and stored selection of cosmetic products (para [0080], data generated and/or gathered by the present invention (e.g., analysis data, statistical data, user activity data, or other data) may also be stored in the database from each session when the user utilizes the present invention); 
transmitting the makeup session packet to a cloud server (para [0179], system may further store information relating to a user's activities during the user's use of the present invention, including use during sessions on various dates and points in time when the user utilizes the present invention); and 
terminating the makeup evaluation session (Fig. 2, x button).

Although Aarabi teaches recommendation methods for beauty and skin-care products (para [0088]), Aarabi does not explicitly teach wherein the cloud server performs facial recognition on the digital image.
 teaches wherein the cloud server performs facial recognition on the digital image (para [0041], other functionalities (e.g., image recognition) may be performed at a remote server device). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. It would have been obvious to one of ordinary skill in the art at the time of filing to include the noted limitations as taught by Sartori Odizzio in the method of Aarabi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Namely, an improved method for utilizing digital image processing technology in an attempt to simulate the application of real-world makeup products by digitally altering images of human subjects (see Sartori Odizzio, para [0008]). 

NOTE: The above clause, “responsive to a request from a client device to retrieve the selection of cosmetic products,” is noted as being an intended use and therefore does not impose any limit on the interpretation of the claim.  See MPEP 2111.04.

Regarding claims 2 and 12, Aarabi and Sartori Odizzio teach the above method and system of claims 1 and 11.  Aarabi also teaches wherein the makeup evaluation computing device is installed in a retail establishment (para [0227], Other implementations of the present invention include kiosks located in malls or stores).

Regarding claims 3 and 13, Aarabi and Sartori Odizzio teach the above method and system of claims 1 and 11.  Aarabi also teaches wherein generating the user interface displaying at least one cosmetic product comprises:
identifying facial features depicted in the facial region (Fig. 23; para [0143], system will then detect facial features and other facial characteristics in each video frame); and 
retrieving at least one cosmetic based on the facial features (Fig. 23; para [0143], statistics will be utilized by the system to determine particular products or treatments to be recommended to the user). 

Regarding claims 4 and 14, Aarabi and Sartori Odizzio teach the above method and system of claims 1 and 11.  Aarabi also teaches further comprising:
upon terminating the makeup evaluation session, deleting the digital image of the facial region of the user and stored selection of cosmetic products from a local storage of the makeup evaluation computing device (para [0080], data generated and/or gathered by the present invention (e.g., analysis data, statistical data, user activity data, or other data) may also be stored in the database from each session when the user utilizes the present invention; para [0083]). 




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday-Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684